United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 08-1598
                                ___________

Raybrun C. Bramlett,                   *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Velma Clarke, R.N. Arkansas State      * Eastern District of Arkansas.
Hospital; George Konis, M.D.           *
Arkansas State Hospital; Rosie         * [UNPUBLISHED]
Briffon, R.N. Arkansas State Hospital, *
                                       *
             Defendants,               *
                                       *
Gloria Warren, Reg. Nurse, Arkansas *
State Hospital,                        *
                                       *
             Appellee.                 *
                                 ___________

                          Submitted: June 5, 2009
                             Filed: June 8, 2009
                              ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Raybrun Bramlett appeals the district court’s1 adverse judgment following a
bench trial in his 42 U.S.C. § 1983 action. We first note that because Bramlett did not
provide a trial transcript, we are unable to review the district court’s factual findings
or its determinations regarding witness credibility. See Fed. R. App. P. 10(b)(1)
(discussing appellant’s duty to order transcript); Van Treese v. Blome, 7 F.3d 729,
729 (8th Cir. 1993) (per curiam) (district court’s factual findings after bench trial
cannot be reviewed without transcript); Schmid v. United Bhd. of Carpenters &
Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (where pro se
appellant did not order trial transcript, this court could not review claims of judicial
bias, evidentiary rulings, or sufficiency of evidence).

      Upon careful de novo review of the district court’s legal conclusions and
application of the law to the facts, we find no reversible error. See United States v.
Missouri, 535 F.3d 844, 848 (8th Cir. 2008) (in appeal from civil bench trial,
conclusions of law and mixed questions of law and fact are reviewed de novo).
Specifically, the magistrate applied the proper legal standard and did not err in
concluding that Bramlett had failed to prove a violation of his rights. See Youngberg
v. Romeo, 457 U.S. 307, 323 (1982) (under Fourteenth Amendment, treatment
decision by professional is presumptively valid unless decision is substantial departure
from accepted professional judgment); Revels v. Vincenz, 382 F.3d 874 (8th Cir.
2004) (rights of involuntarily committed patients arise under Fourteenth Amendment).

      Accordingly, we affirm. See 8th Cir. R. 47B. In addition, Bramlett’s motion
for appointment of counsel is denied.
                      ______________________________




      1
        The Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-